DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the following communication: RCE filed on 02/05/2021.
Claims 1-20 are still pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Response to arguments
Applicant's amendments filed 02/05/2021 have been considered and entered and in view of applicant’s amendments, and upon further consideration, previous rejection(s) have been withdrawn and a new ground(s) of rejection(s) are made in view of Isobe, thus, the arguments as presented by the applicant regarding new amended limitations has been rendered moot.

In reply, examiner asserts, that new combination of references in view of newly applied Isobe reference, has been successfully shown to teach the above argued and amended features of claim 1, please see the rejection(s) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 7-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, and 7-12 recite the limitation “the log information”. However, claim 1, recites a log information which is stored in first storage area and a log information which is stored in second storage area. Therefore, it is unclear as to which log information in applicant referring to in the limitations “the log information”. Thus further clarity is needed to make one with ordinary skill in the art understand.
Claim 15 which depends upon independent claim 14 has similar issues with “the log information” as stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2014/0355032 in view of Minoru, JP 2008-287423 further in view of Isobe et al., US 2008/0253786.
Regarding claim 1, Ito discloses an information processing apparatus (image forming apparatus 100, fig. 1, paragraph 24) comprising: at least one memory (RAM 303) that stores a control program (paragraphs 24, 27) to store log information in a first storage area and store log information in a second storage area upon occurrence of a first event (ring buffer 303R of RAM 303 stores log information regarding an event, paragraphs 33-34 and second log information regarding whether event such as error occurred is restricted or not from deletion is stored in non-volatile NVRAM 304 or ROM 302, paragraphs 35-37); at least one controller (CPU 301) configured to execute the control program (paragraph 27). 
power on information processing apparatus, wherein the at least one controller stores log information in the first storage area according to the first power on of the information processing apparatus after a shipment of the information processing apparatus for a predetermined period and then stores log information in the second storage area after a lapse of the predetermined period, and wherein the at least one controller does not store log information in the first storage area after the lapse of the predetermined period.
However, Minoru teaches wherein the at least one controller stores  log information (history recording information) in a first storage area (ring buffer area 23b of nonvolatile memory 23) and then stores log information in the second storage area (write area 23a of nonvolatile memory 23) upon occurrence of a second event (paragraphs 22, 37-39, 42-46, based on history reference table, information is stored in either write area or ring buffer area of memory 23), and wherein at least one controller does not store log information in the first storage area after the occurrence of the second event (paragraphs 43-52, when new event occurs such as second event after the first, the log information is not overwritten in the first storage area such as write area 23a in the event of new occurrence instead it is stored in ring buffer area 23b which can be overwritten).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include log information storing techniques as taught by Minoru. The motivation for the skilled artisan in doing so is since the recording destination of the acquired event information is classified by the classification table and the classified event information is recorded in recording area in which overwriting is prohibited, it is possible 
Ito with Minoru fails to explicitly teach a user interface configured to receive user operation to power on information processing apparatus, wherein storing log information in first storage area according to the first power on of the information processing apparatus after a shipment of the information processing apparatus for a predetermined period and then stores log information in second storage area after a lapse of the predetermined period, and not storing log information in the first storage area after the lapse of the predetermined period.
However, Isobe teaches a user interface (power source control section 85, fig. 2) configured to receive user operation to power on information processing apparatus (paragraphs 39, 57, copier 100 with image forming section receives power source on or off signal via operation of switch 83 by the user), wherein storing log information (color registration adjustment value) in first storage area (memory 14 has memory area # 2) according to the first power on of the information processing apparatus after a shipment of the information processing apparatus for a predetermined period (when the copier 100 is turned on for the first time after the shipment from the factory then the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given for first time processing, see paragraphs 39, 41, 120, 147, 162-163) and then stores log information color registration adjustment value) in second storage area (memory 14 has memory area # 1) after a lapse of the predetermined period (after the first time turned on of the copier, when the copier 100 is turned on the second or subsequent time next after the predetermined time has elapsed between the power-off and power-on, then the normal operation mode is carried out and the color registration adjustment values are thereafter stored into memory area # 1 of memory 14, see paragraphs 58-59, 120, 146-149, 162-163), and not storing log information in the first storage area after the lapse of the predetermined period (after the first power-on processing has ended and thereafter for the second or subsequent power-on after the predetermined time has elapsed between the power-off and power-on, the normal operation mode is executed where values are always stored in memory area # 1 and not in memory # 2, see paragraphs 120, 58-59, 162-163).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include log information storing techniques as taught by Minoru and storing values into different memory area depending on first power-on techniques as taught by Isobe. The motivation for the skilled artisan in doing so is since the recording destination of the acquired event information is classified by the classification table and the classified event information is recorded in recording area in which overwriting is prohibited, it is possible to prevent the event information recorded in recording area from being lost and to reliably refer to the important event information in the case of the failure analysis as taught by Minoru at paragraph 18 and to shorten the wait time and efficiently (fast) carrying out image forming jobs with effective registration corrections as taught by Isobe at paragraph 171, 177. Therefore, it would have been obvious to one of ordinary 
Regarding claim 2, Ito further discloses wherein the log information is output by firmware (i.e. abnormality in firmware, paragraph 34).
Regarding claim 3, Combination of Ito with Minoru further teaches wherein the first storage area is an area secured in a nonvolatile storage medium (Minoru, paragraph 22, both ring buffer and write area are part of nonvolatile memory 23).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include non-volatile storage area techniques as taught by Minoru. The motivation for the skilled artisan in doing so is to provide various memory options where information is retained as taught by Minoru at paragraph 22. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Minoru to reach the aforementioned advantage.
Regarding claim 4, Combination of Ito with Minoru further teaches wherein newly output log information about an apparatus state is stored in the first storage area in a case where a predetermined determination condition on a log type is satisfied, and the newly output log information about the apparatus state is stored in the second storage area regardless of the predetermined condition (Minoru, apparatus state such as warning screens, etc. based on log type is stored in ring buffer area while no such condition per se and such as important history information is stored in write area as explained in paragraphs 29-30, 37-41).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include log type information and satisfying conditions techniques as 
Regarding claim 5, Combination of Ito with Minoru further teaches wherein based on occurrence of a plurality of events, a first number of pieces of log information about the plurality of events are stored in the first storage area and a second number of pieces of log information about the plurality of events are stored in the second storage area, the second number being smaller than the first number (Minoru, based on number of events occurred as explained in paragraphs 29-30, 37-41).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include log type information and satisfying conditions techniques as taught by Minoru. The motivation for the skilled artisan in doing so is to provide different storage for different data types based on conditions for easy distinction and identification by the user as taught by Minoru. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Minoru to reach the aforementioned advantage.
Regarding claim 6, Combination of Ito with Minoru and Isobe further teaches wherein storage of log information in the first storage area is started according to the first power-on after the shipment of the information processing apparatus (Isobe, when the copier 100 is turned on for the first time after the shipment from the factory then the color registration adjustment value(s) are stored as default value(s) into memory area # 2 of memory 14 for a predetermined time given for first time processing, see paragraphs 39, 41, 120, 147, 162-163).
It would have been advantageous to modify the image processing apparatus with log information as taught by Ito and Minoru to include different processing depending on first power-on techniques as taught by Isobe. The motivation for the skilled artisan in doing so is to efficiently carrying out image forming jobs with effective registration corrections as taught by Isobe at paragraph 171. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Minoru & Isobe to reach the aforementioned advantage.
Regarding claim 12, Ito further discloses a print device configured to form an image on a sheet (image processing apparatus 100 is a printer which performs printing, paragraphs 24-25).
Regarding claim 13, Combination of Ito with Minoru further teaches further comprising a scan device configured to scan a document (Minoru teaches that history recording unit can be applied to various apparatuses such as copying machine (which has scanning) and such as to printer of Ito which also can be a MFP or copying machine as illustrated by Minoru in paragraph 69).
It would have been advantageous to modify the image processing apparatus as disclosed by Ito to include scanning techniques as taught by Minoru. The motivation for the skilled artisan in doing so is to provide various different utilities in terms of convenience to the user in one machine as taught by Minoru at paragraph 69. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Minoru to reach the aforementioned advantage.

Regarding claim 15, it recites similar features, as claim 2, except claim 15 is a method claim. Thus, arguments made for claim 2 are applicable for claim 15.
Regarding claim 16, it recites similar features, as claim 3, except claim 16 is a method claim. Thus, arguments made for claim 3 are applicable for claim 16.
Regarding claim 17, it recites similar features, as claim 4, except claim 17 is a method claim. Thus, arguments made for claim 4 are applicable for claim 17.
Regarding claim 18, it recites similar features, as claim 5, except claim 18 is a method claim. Thus, arguments made for claim 5 are applicable for claim 18.
Regarding claim 19, it recites similar features, as claim 6, except claim 19 is a method claim. Thus, arguments made for claim 6 are applicable for claim 19.
Regarding claim 20, which recites a non-transitory computer readable storage medium version of claim 1, see rationale as applied above. Note that non-transitory computer readable storage medium is taught by Ito in paragraph 80.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito, US 2014/0355032 in view of Minoru, JP 2008-287423 further in view of Isobe et al., US 2008/0253786 as applied in claim 1 above and further in view of Yamauchi et al., US 8,248,648.


Regarding claim 7, Combination of Ito with Minoru & Isobe fails to further teach wherein the log information includes at least log information about an operating system (OS). 
However, Yamauchi teaches that each log information include at least log information about an operating system (OS) (col. 7, lines 7-26, col. 8, lines 19-40).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Minoru and Isobe to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Ito with Minoru, Isobe and Yamauchi to reach the aforementioned advantage.
Regarding claim 8, Combination of Ito with Minoru & Isobe fails to further teach wherein the log information includes at least log information about a user interface (UI).
However, Yamauchi teaches at least log information about a user interface (UI) (user interface information depicted in fig. 4).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Minoru and Isobe to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in 
Regarding claim 9, Combination of Ito with Yamauchi further teaches wherein the log information includes at least log information about a print function (Ito, print function, paragraphs 27, 33 and Yamauchi, scanning and faxing, other printing functions (monochrome), fig. 4 col. 1, lines 36-42).
Regarding claim 10, Combination of Ito with Yamauchi further teaches wherein the log information includes at least log information about a scan function (Yamauchi, scanning and faxing, other printing functions (monochrome), fig. 4 col. 1, lines 36-42).
Regarding claim 11, Combination of Ito with Yamauchi further teaches wherein the log information includes at least time information (Yamauchi, execution date/time, fig. 4).
It would have been advantageous to modify the image processing apparatus with log storing techniques as taught by Ito, Minoru and Isobe to include various information and functionality providing techniques Yamauchi. The motivation for the skilled artisan in doing so is to provide an accurate and effective log entries to user with all the necessary information pertaining to the events that occurred as taught by Yamauchi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe, US 2016/0224287 – teaches setting first power-on flag and performing different processing based on flag on or off setting, paragraph 26.
Shibata, US 2018/0048785 – teaches performing different processing based on first time power-on and subsequent power-on, paragraph 114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672